Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Park (Patent No.: US 8384076).

    PNG
    media_image1.png
    674
    1101
    media_image1.png
    Greyscale


a substrate (SUB1); 
a first transistor (Tr1) over the substrate, the first transistor including: 
a conductive film (BG1) over the substrate; 
a first insulating film (UL1) over the conductive film; 
a first oxide semiconductor film (S1/C1/D1) over the first insulating film, the first oxide semiconductor film overlapping with the conductive film; 
a first gate insulating film (GI1) over and in direct contact with a first region (C1) of the first oxide semiconductor film; 
a first gate electrode (GE1) over the first insulating film; 
a second insulating film (ILD1) over and in direct contact with a second region ([SR], FIG. 7H [as shown above]) and a third region [TR] of the first oxide semiconductor film (S1/C1/D1) and the first gate electrode (GE1); and 
a first source electrode (P1) and a first drain electrode (P2) over and in direct contact with a fourth region [FR] and a fifth region [FifR] of the first oxide semiconductor film (S1/C1/D1), 
wherein each of the second region [SR] and the third region [TR] of the first oxide semiconductor film is adjacent to the first region (C1) of the first oxide semiconductor film, and 
wherein each of the second region ([SR], note that the second region is part of d2 region) and the third region [TR] of the first oxide semiconductor film (“the sheet resistance of the further plasma-treated second conductive region d2 may be about 1 kΩ/sq”, col. 3, lines 15-25), has lower resistance than the first region of the first first conductive region d1 may be about 50 kΩ/sq”, FIG. 3E, col. 12, lines 60-67); and 
a second transistor (Tr2) over the substrate, the second transistor including: 
a second oxide semiconductor film (S2/C2/D2) over the first insulating film (UL1); 
a second gate insulating (GI2) film over and in direct contact with a first region (C2) of the second oxide semiconductor film; 
a second gate electrode (GE2) over the second gate insulating film; 
the second insulating film (ILD1) over and in direct contact with a second region [SRofS] and a third region [TRofS] of the second oxide semiconductor film and the second gate electrode; and 
a second source electrode (P3) and a second drain electrode (P4) over and in direct contact with a fourth region [FRofS] and a fifth region [FifRofS] of the second oxide semiconductor film (S2/C2/D2), 
wherein each of the second region [SRofS] and the third region [TRofS] of the second oxide semiconductor film is adjacent to the first region (C2) of the second oxide semiconductor film (S2/C2/D2), and 
wherein each of the second region ([SRofS], note that the second region is part of d2 region) and the third region [TRofS] of the second oxide semiconductor film (d2) has lower resistance than the first region of the second oxide semiconductor film (d1), wherein each of the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode comprises same materials (said the same ZnO-based oxide materials, col. 8, lines 41-57 & col. 10, lines 26-35) and same structures of the first gate electrode and the second gate electrode (GI1/GE1 via GI2/GE2).
Re claim 7, Park, FIGS. 7H/8/10/13 teaches a semiconductor device comprising: 
a substrate (SUB1); 
a first transistor (Tr1)  over the substrate, the first transistor including: 
a conductive film (BG1) over the substrate; 
a first insulating film (UL1) over the conductive film; 
a first oxide semiconductor film (S1/C1/D1) over the first insulating film, the first oxide semiconductor film overlapping with the conductive film; 
a first gate insulating film (GI1) over and in direct contact with a first region (C1) of the first oxide semiconductor film; 
a first gate electrode (GE1) over the first insulating film; 
a second insulating film (ILD1) over and in direct contact with a second region ([SR], FIG. 7H [as shown above]) and a third region [TR] of the first oxide semiconductor film and the first gate electrode (GE1); and 
a first source electrode (P1) and a first drain electrode (P2) over and in direct contact with a fourth region [FR] and a fifth region [FifR] of the first oxide semiconductor film (S1/C1/D1), 
wherein each of the second region [SR] and the third region [TR] of the first oxide semiconductor film is adjacent to the first region (C1) of the first oxide semiconductor film; and 
a second transistor (Tr2) over the substrate, the second transistor including: 
a second oxide semiconductor film (S2/C2/D2) over the first insulating film (UL1); 
a second gate insulating film (GI2) over and in direct contact with a first region (C2) of the second oxide semiconductor film; 
a second gate electrode (GE2) over the second gate insulating film; 
the second insulating film (ILD1) over and in direct contact with a second region [SRofS] and a third region [TRofS] of the second oxide semiconductor film and the second gate electrode; and 
a second source electrode (P3) and a second drain electrode (p4) over and in direct contact with a fourth region [FRofS] and a fifth region [FifRofS] of the second oxide semiconductor film (S2/C2/D2), 
wherein each of the second region [SRofS] and the third region [TRofS] of the second oxide semiconductor film is adjacent to the first region of the second oxide (C2) semiconductor film, 
wherein each of the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode comprises same materials (said the same ZnO-based oxide materials, col. 8, lines 41-57 & col. 10, lines 26-35) and same structures of the first gate electrode and the second gate electrode (GI1/GE1 via GI2/GE2).
Re claim 4/10, YAMAZAKI teaches the semiconductor device according to claim 1/7, wherein the conductive film is configured to be a back-gate electrode of the first transistor (said position of FIG. 9 is flipped upside down depends on the available spaces in the display device).
Re claim 5/11, YAMAZAKI teaches the semiconductor device according to claim 1/7, wherein the second transistor has a single-gate structure (said single-gate structure of FIG. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yamazaki (Patent No.: US 8421083).
	Park teaches all the limitation of claim 1/7.
Park fails to teach the limitation of claim 6/12.
Yamazaki teaches wherein one of the first transistor and the second transistor is provided in a driver circuit portion of the semiconductor device (said two transistors are located in the signal line driver circuits 4503a, FIG. 11B, col. 52, lines 42-45), and the other of the first transistor and the second transistor is provided in a pixel portion (said two transistors are located in the pixel portion 4502) of the semiconductor device.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of decreasing the power consumption as taught by Yamazaki, col. 1, lines 48-67.
Claim(s) 2-3, 8-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of YAMAZAKI (Pub. No.: US 2012/0161125).
Re claims 2-3, 8-9 and 13, Park, FIGS. 7H/8/10/13 teaches a semiconductor device comprising: 
a substrate (SUB1); 
a first transistor (Tr1) over the substrate, the first transistor including:
 a conductive film (BG1) over the substrate; 
a first insulating film (UL1) over the conductive film; 
a first oxide semiconductor film (S1/C1/D1) over the first insulating film, the first oxide semiconductor film overlapping with the conductive film; 
a first gate insulating film (GI1) over and in direct contact with a first region (C1) of the first oxide semiconductor film; 
a first gate electrode (GE1) over the first insulating film; 
a second insulating film (ILD1) over and in direct contact with a second region [SR] and a third region [TR] of the first oxide semiconductor film and the first gate electrode; and 
a first source electrode (P1) and a first drain electrode (P2) over and in direct contact with a fourth region [FR] and a fifth region [FifR] of the first oxide semiconductor film (S1/C1/D1), 
wherein each of the second region [SR] and the third region [TR] of the first oxide semiconductor film is adjacent to the first region (C1) of the first oxide semiconductor film; and 
a second transistor (Tr2) over the substrate, the second transistor including: 
a second oxide semiconductor film (S2/C2/D2) over the first insulating film; 
a second gate insulating film (GI2) over and in direct contact with a first region (C2) of the second oxide semiconductor film; 
a second gate electrode (GE2) over the second gate insulating film; 
the second insulating film (ILD1) over and in direct contact with a second region [SRofS] and a third region [TRofS] of the second oxide semiconductor film (S2/C2/D2) and the second gate electrode (GE2); and 
a second source electrode (P3) and a second drain electrode (P4) over and in direct contact with a fourth region [FRofS] and a fifth region [FifRofS] of the second oxide semiconductor film, 
wherein each of the second region [SRofS] and the third region [TRofS] of the second oxide semiconductor film is adjacent to the first region (C2) of the second oxide semiconductor film, and 
wherein each of the first source electrode (left d22, FIG. 12), the first drain electrode (right d22), the second source electrode (left d22’), and the second drain electrode (right d22’) comprises the two-layer structure and same materials of the first gate electrode and the second gate electrode (GE1 via GE2).
Park fails to teach the limitation of claims 2/8, 3/9; and
wherein each of the first gate electrode and the second gate electrode comprises a two- layer structure (claim 13).
YAMAZAKI teaches wherein each of the gate insulating film comprises oxygen (104, FIG. 1B, ¶ [0166]) (claims 2/8);
wherein each of the gate electrode comprises metal elements selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten (105, FIG. 1B, [0171]-[0175]) (claims 3/9); and
wherein each of the first gate electrode and the second gate electrode comprises a two- layer structure (105a/105b, FIG. 1B, ¶ [0067]) (claim 13).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing a highly reliable semiconductor device as taught by YAMAZAKI, ABSTRACT. 
Moreover, after the combination of Park and YAMAZAKI would teach wherein each of the first gate insulating film and the second gate insulating film comprises oxygen and wherein each of the first gate electrode and the second gate electrode comprises metal elements selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten.
Re claim 14, in the combination, YAMAZAKI teaches the semiconductor device according to claim 13, wherein each of the first gate insulating film and the second gate insulating film comprises oxygen (104, FIG. 1B, ¶ [0166]).
Re claim 15, in the combination, YAMAZAKI teaches the semiconductor device according to claim 13, wherein each of the first gate electrode and the second gate electrode comprises metal elements selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten (105, FIG. 1B, [0171]-[0175]).
Re claim 16, in the combination, YAMAZAKI teaches the semiconductor device according to claim 13, wherein the conductive film is configured to be a back-gate electrode of the first transistor (said position of FIG. 9 is flipped is upside down depends on the available spaces in the display device).
Re claim 17, in the combination, YAMAZAKI teaches the semiconductor device according to claim 13, wherein the second transistor has a single-gate structure (said single-gate structure of FIG. 11).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of YAMAZAKI and further in view of Yamazaki.
	Park teaches all the limitation of claim 13.
Park fails to teach the limitation of claim 18.
Yamazaki teaches wherein one of the first transistor and the second transistor is provided in a driver circuit portion of the semiconductor device (said two transistors are located in the signal line driver circuits 4503a, FIG. 11B, col. 52, lines 42-45), and the other of the first transistor and the second transistor is provided in a pixel portion (4502) of the semiconductor device.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of decreasing the power consumption as taught by Yamazaki, col. 1, lines 48-67.
Response to Arguments
Applicant's arguments with respect to claim 1 on the remarks filed on 08/06/2021 have been considered but are not persuasive [please see the rejections as listed above] and moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894